Citation Nr: 1549552	
Decision Date: 11/24/15    Archive Date: 12/03/15

DOCKET NO.  13-22 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Albuquerque, New Mexico


THE ISSUE

Entitlement to an annual clothing allowance for the 2012 calendar year. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1958 to November 1962, with a subsequent period of service in the National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2012 administrative decision by the Albuquerque, New Mexico Department of Veterans Affairs (VA) Medical Center.  The Veterans Health Administration (VHA) Central Office currently has jurisdiction over the Veteran's medical file.  

In October 2015, the Veteran testified before the undersigned at a video conference hearing.  A copy of the transcript has been associated with the claims file.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, after a review of the record, further development is required prior to adjudicating the Veteran's claim.

The Veteran contends that his service-connected dermatological condition, to include recurrent boils and cysts, results in irreparable damage to his clothing by virtue of the medication he has to take.  In this regard, the Veteran has testified at his 2015 Board hearing and his treatment records show that he is prescribed both cortisone cream and clindamycin phosphate.  There was no indication in the treatment records regarding whether these medications may cause irreparable damage to clothing.

Although the Board notes that the Veteran also posited an alternative basis for entitlement to the clothing allowance based upon his use of a wheelchair, it is also noted that the Veteran is not currently service-connected for any musculoskeletal disabilities and his service-connected skin disabilities do not result in the use of a wheelchair.  Therefore, the scope of the development for the Veteran's claim shall encompass only the allegations regarding the service-connected dermatological condition, to include recurrent boils and cysts, and no further development of the Veteran's allegations relating to wheelchair use shall ensue.

A veteran who has a service-connected disability is entitled to an annual clothing allowance if (1) the disability is the loss or loss of use of a hand or foot and an examination or hospital report discloses that the Veteran wears or uses certain prosthetic or orthopedic appliances which tend to wear or tear clothing because of such disability; (2) the Under Secretary for Health (formerly the Chief Medical Director) or such designee certifies that because of his service-connected disability a prosthetic or orthopedic appliances which tend to wear or tear clothing is worn; or (3) the Under Secretary for Health (formerly the Chief Medical Director) or such designee certifies that because of physician-prescribed medication for the Veteran's service connected skin disability irreparably damages the Veteran's outer garments.  38 C.F.R. § 3.810 (2015).

The record consists of the September 2012 administrative decision and November 2012 statement of the case notifying the Veteran of the denial of the clothing allowance but the record does not contain the guidance materials issued by the VA Prosthetics Department/VA Pharmacy that indicated whether the medication prescribed to treat the Veteran's service-connected skin disorder is among those that cause irreparable damage to outer garments.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Associate with the file the guidance materials issued by the VA Prosthetics Department/VA Pharmacy that indicated whether the medication (cortisone cream and clindamycin phosphate) prescribed to treat the Veteran's service-connected skin disorder is among those that cause irreparable damage to outer garments.  

2. After completing the above, the Veteran's claim should be readjudicated based on the entirety of the evidence. If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




